Exhibit 16.1 [PricewaterhouseCoopers LLP Letterhead] September 25, 2009 Securities and Exchange Commission treet, N.E. Washington, DC20549 Commissioners: We have read the statements made by Pacific Office Properties Trust, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Pacific Office Properties Trust, Inc. dated September 25, 2009.We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP
